Exhibit 10.6

TERMINATION AGREEMENT

THIS TERMINATION AGREEMENT (this “Agreement”) is dated as of October 10, 2006,
by and between DIVIDEND CAPITAL SECURITIES LLC, a Colorado limited liability
company (the “Dealer Manager”), and DIVIDEND CAPITAL TRUST INC., a Maryland
corporation (the “REIT”).

WITNESSETH:

WHEREAS, the REIT and the Dealer Manager entered into that certain Amended and
Restated Dealer Manager Agreement, dated June 27, 2005 (the “Amended and
Restated Dealer Manager Agreement”);

WHEREAS, the REIT, Dividend Capital Operating Partnership LP, a Delaware limited
partnership (the “Partnership”), and Dividend Capital Advisors Group LLC, a
Colorado limited liability company, have entered into that certain Contribution
Agreement, dated as of July 21, 2006 (the “Contribution Agreement”), pursuant to
which the Partnership will acquire all of the outstanding membership interests
in Dividend Capital Advisors LLC, a Colorado limited liability company (the
“Advisor”), and thereby internalize the operations of the Advisor; and

WHEREAS, in connection with such internalization, the parties hereto desire to
terminate the Amended and Restated Dealer Manager Agreement.

NOW, THEREFORE, in consideration of the mutual agreements set forth below, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

1. Termination of the Amended and Restated Dealer Manager Agreement. Each of the
REIT and the Dealer Manager agrees that (i) except with respect to those
provisions which expressly survive the termination of the Amended and Restated
Dealer Manager Agreement, the Amended and Restated Dealer Manager Agreement is
hereby terminated, such termination to be effective as of the Closing Date, as
defined in the Contribution Agreement, (ii) any requirement for notice (whether
written or oral) with respect to the termination of the Amended and Restated
Dealer Manager Agreement, including Section 9 thereof, is hereby waived, and
(iii) any other requirement or condition precedent to the termination of the
Amended and Restated Dealer Manager Agreement is hereby waived or shall be
deemed to have been satisfied, as the case may be.

2. Successors and Assigns. This Agreement is for the benefit of the parties
hereto and their respective successors and assigns.

3. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which
counterparts, when executed and delivered, shall be deemed an original and all
of which counterparts, taken together, shall constitute one and the same
agreement.

 

1



--------------------------------------------------------------------------------

4. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

[Signature page follows.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as a deed on the date first above written.

 

DIVIDEND CAPITAL TRUST INC. By:  

/s/ Thomas G. Wattles

Name:   Thomas G. Wattles Title:   Chairman DIVIDEND CAPITAL SECURITIES LLC By:
 

/s/ Charles Murray

Name:   Charles Murray Title:   Principal

Termination Agreement - Amended and Restated Dealer Manager Agreement